NO.
12-07-00100-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
PRISCILLA WEEKS,           §          APPEAL
FROM THE THIRD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
GREEN TREE SERVICING,
LLC
AS SERVICER FOR            §          HENDERSON
COUNTY, TEXAS
BOMBARDIER CAPITAL,
APPELLEES


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal
is being dismissed for want of jurisdiction pursuant to Texas Rule of Appellate
Procedure 42.3(a).  The trial court’s
judgment was signed on January 8, 2007. 
Under rule of appellate procedure 26.1(a), unless Appellant timely filed
a motion for new trial or other postjudgment motion that extended the appellate
deadlines, its notice of appeal was due to have been filed “within 30 days
after the judgment [was] signed,” i.e., February 7, 2007.  Appellant did not file a motion for new trial
or other postjudgment motion that extended the appellate deadlines.  Moreover, Appellant did not file a motion for
extension of time to file her notice of appeal. 
See Tex. R. App. P. 26.3.  Consequently, the time for perfecting
Appellant’s appeal was not extended.  Tex. R. App. P. 26.1(a).  Appellant filed her notice of appeal on
February 26, 2007.  Because the notice of
appeal was not filed on or before February 7, 2007, this court has no
jurisdiction to consider the appeal.




            On March 6,
2007, this court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that her notice of appeal was untimely.  Appellant was further informed that unless
the record was amended on or before March 16, 2007 to establish the
jurisdiction of this court, the appeal would be dismissed.  The deadline has now expired, and Appellant
has neither responded to our notice nor shown the jurisdiction of this court.
            Because this
court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the
appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).
Opinion delivered March 30,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)